DETAILED ACTION
	The present application is a domestic application filed 18 October 2021, which claims priority to US Provisional Application No. 63/108,116, filed 30 October 2020.
	The preliminary amendment filed 28 November 2022 is acknowledged. Claims 1-16 are pending in the current application. Claims 6, 9 and 14 are withdrawn as being drawn to a non-elected species, see below. Claims 1-5, 7, 8, 10-13, 15 and 16 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of muscular atrophy as a first species of disease and the compound of present claim 15 in the reply filed on 28 November 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, 9 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Applicant's election of the species of the compound of present claim 15 in the reply filed on 28 November 2022 is acknowledged. Claims 6 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

The compound of present claim 15 was searched and was not taught or suggested by the art of record.  MPEP 803.02 states that if the examiner determines that the elected species is allowable, the examination of the Markush-type claim will be extended.  If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to the nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration.  The prior art search will not be extended unnecessarily to cover all nonelected species.  
The species has been expanded to include: 
    PNG
    media_image1.png
    131
    273
    media_image1.png
    Greyscale
 (recited in present claim 11).

Claim Objections
Claims 1, 4 and 12 are objected to because of the following informalities: The claims include multiple capitalized words, e.g. “List”. “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)”.  See MPEP 608.01 (m). Appropriate correction is required.

Claim 12 recites a redundant limitation: “wherein the condition is a brain condition selected from Alzheimer’s…brain disorders including Alzheimer’s”. Since claim 1 does not recite condition, it is preferable to be consistent and use the term “brain disorder”. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-5, 7, 8, 10-13, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating diabetes, leukemia and lymphoma, does not reasonably provide enablement for treating a brain disorder, muscle disorder, liver disorder or cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
The nature of the invention/(5) The breadth of the claims:

The nature of the invention is the use of acadesine monophosphate prodrugs to improve its bioavailability and therapeutic utility. While acadesine has been reported to be potentially therapeutically useful in treating certain types of cancer (like leukemia), there is no reasonable expectation of success in using it to treat any cancer. In addition, the claims broadly include the treatment of any brain disorder, liver disorder or muscle disorder. 


(2) The state of the prior art 
Regarding the treatment of Alzheimer’s disease, it is known in the art that there is no known cure for Alzheimer’s disease and that there are only four medications available in the United States to temporarily slow the progression of the early stages of Alzheimer’s disease.  The current drugs for the treatment of Alzheimer’s disease (Aricept, Exelon, Reminyl, and Cognex) treat early stages of Alzheimer’s disease by delaying the breakdown of acetylcholine.  Memantine, which blocks excess amounts of glutamate, treats late stage Alzheimer’s disease (i.e., see URL: http://www.cnn.com/2003/HEALTH/conditions/09/24/alzheimers.drug.ap/index.html).

(4) The predictability or unpredictability of the art:  
Alzheimer’s disease (AD) has traditionally been very difficult or impossible to prevent or treat effectively.  See e.g. Damasio (Cecil Textbook of Medicine, 20th edition (1996), Vol. 2, cited in PTO-892) wherein it is stated that “[t]here is no cure for Alzheimer’s disease, and no drug tried so far can alter the progress of the disease” (p. 1994).  Maczurek et al. (Advanced Drug Delivery Reviews, 2008, vol. 60, pp.1463-1470, cited in PTO-892) teaches that glucose metabolism is decreased in patients having AD, and that lipoic acid (LA) can ameliorate impaired glucose metabolism in type II diabetics (p.1466, 4.6. LA—a stimulator of glucose uptake and utilization).  Maczurek et al. suggests that because the R form of lipoic acid (RLA) can increase glucose metabolism in vivo, it may be a contributing factor in the treatment of neurodegenerative disorders (p.1466, 4.6. LA—a stimulator of glucose uptake and utilization).  Maczurek et al. teaches increased glucose metabolism may increase metabolites like acetyl-CoA wherein increasing production of acetyl-CoA by increasing glucose uptake is believed to be useful as a therapeutic strategy in treating AD (p. 1466, 4.6. LA—a stimulator of glucose uptake and utilization and p.1464, sections 3 and 4; see 4B).  

Zips et al. (In vivo, volume 19, 1-8, 2005, cited in PTO-892) discloses new anti-cancer drugs are generally designed for tumor-specific targets, wherein either scientific rational or large-scale drug screening programs are used to identify lead compounds (p.1, first paragraph).  Zips et al. teaches that the identification of a lead drug requires both in vitro and in vivo models to determine therapeutic efficacy (p.1, second paragraph).  Zips et al. teaches that in vitro experiments are necessary as a first step to identifying new anticancer agents because it is "practically impossible to test large quantities of new anticancer agents in vivo" (p.3, last paragraph).  Zips et al. teaches in vitro testing proceeds stepwise from non-functional to functional tests and if applicable from non-clonogenic to clonogenic assays (p.3, last paragraph).  Zips et al. advocates both in vitro and in vivo experiments with at least two or three different tumor cell lines” (p.6, last paragraph).  Zips et al. also suggests that drug development against tumors is unpredictable except when ectopically-implanted tumor models are used: comparisons of pre-clinical results and clinical data reveals that ectopically-implanted tumor models can be remarkably predictive when experiments are performed under clinically relevant conditions" (p.4, right column, first paragraph).  Furthermore, Zips et al. teaches that anticancer drugs may actually prolong tumor growth (p.5, right column, second paragraph).  Zips et al. claims "determination of the mechanism underlying the anticancer effect of an anticancer agent by a simple tumor growth delay assay is impossible and requires more detailed in vitro and in vivo experiments.  Whether a new drug affects proliferation or survival is of particular significance for designing more complex in vivo experiments and clinical trials.” (p.5, right column, second paragraph).

Hardie et al. (Chemistry & Biology, 2012, vol. 19, pp. 1222-1236, cited in PTO-892) teach that while evidence suggests AMPK activating drugs may be useful in treating cancer and reducing the accumulation of the Aβ peptides in cell culture models of Alzheimer’s disease, “AMPK activators might be both a “friend and foe” in cancer, providing protection against its development, while at the same time making tumor cells harder to kill using cytotoxic agents once tumors have arisen” (p.1232, first para). 

Campas et al. (Blood, 2003, vol. 101, no. 9, pp. 3674-3680, cited in PTO-892) explored the activity of acadesine, 5-aminoimidazole-4-carboxamide-1-β-riboside (AICA). Campas et al. found acadesine activates AMPK and induces apoptosis in B-cell chronic lymphocytic leukemia cells but not in T lymphocytes (title and abstract).

Walters et al. (Circ Res, 2012, vol. 1111, pp. 1222-1236, cited in PTO-892) teach that acadesine may provide cardioprotection because it activates AMPK (p.1227, third para). In addition, acadesine has been shown to increase extracellular levels of adenosine and decrease myocardial stunning. While acadesine seemed successful in a phase II clinical trial in patients with perioperative myocardial infarcation, a phase III trial of the drug ended due to a lack of success. 

While AMPK may be involved in some species of diseases encompassed in the present claims, it is not necessarily involved in all the conditions claimed. Nor is it the only biological pathway involved in the conditions claimed. Activating AMPK is not a guarantee for success in treating any one disease, let alone all those now presently claimed. Walters et al. demonstrate that even though acadesine showed some initial promising results, it ultimately was not found useful in treating cardiomyopathy. In addition, there does not appear to be any evidence of using acadesine to treat muscular dystrophy, let alone muscle disorders generally.
(3) The relative skill of those in the art:  The relative skill of those in the art is high. 

(6) The amount of direction or guidance presented/(7) The presence or absence of working examples:
The specification evaluates the potential anticancer effects of the present compounds against HEK293, human kidney cell line (p.24-27).  
Thus, there is no evaluation of the activity of the claimed prodrugs for treating cancers and tumors; or any brain disorders, muscle disorders or liver disorders. 

(8) The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible treatment methods beyond those known in the art, one skilled in the art would undertake a novel and extensive research program to show that any and all forms of cancer, brain disorder, muscle disorder or liver disorder can be treated.  
In order to determine the efficacy of the claimed therapies in the absence of any existing in vivo data, one skilled in the art would undertake animal testing in order to practice the invention.  Animal experiments include, induction of the disease state, administration of the potential pharmaceutical compound and collection and analysis of data, additional burdens associated with compliance with animal welfare regulations, care, feeding and other maintenance of the animals, dissection of dead animals to collect data, and dispose of the dead animals after the research is finished.  These trials would need to be run separately and repeatedly for each disorder to be treated, and success in treating each and every disorder would still not be definitive.  The experimentation involved would therefore be significant, undue and unpredictable.

Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for treating a brain disorder, muscle disorder, liver disorder or cancer.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “wherein the condition is a brain condition selected from Alzheimer’s…brain disorders including Alzheimer’s” in claim 12 renders the claim herein indefinite.
Claim 12 depends from claim 1, which does not recite “condition”. Claim 1 recites “brain disorder, muscle disorder, liver disorder, diabetes or cancer”. Additionally, it is unclear what the distinction is between “brain condition” and “brain disorder” in claim 12. For example, it is not clear if the brain disorders encompass “aging”. Additionally, “diabetes or cancer” does not further limit claim 1, therefore, their recitation in claim 12 appears to be unnecessary and confusing. 
Clarification is requested. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 8, 10, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Campas et al. (Blood, 2003, vol. 101, no. 9, pp. 3674-3680, cited in PTO-892) in view of Pradere et al.(Chemical Reviews, 2014, vol. 114, pp.9154-9218, cited in PTO-892) and further in view of Cook et al. (US Patent Application Publication No. 2004/0023901, cited in IDS submitted 27 January 2022).
	Campas et al. explore the activity of acadesine, 5-aminoimidazole-4-carboxamide-1-β-riboside (AICA). Campas et al. found acadesine activates AMPK and induces apoptosis in B-cell chronic lymphocytic leukemia cells but not in T lymphocytes (title and abstract). The results suggest the use of acadesine in B-CLL treatment. Acadesine has the following structure: 
    PNG
    media_image2.png
    119
    192
    media_image2.png
    Greyscale
. They confirmed acadesine must be phosphorylated to ZMP in order to induce apoptosis: 
    PNG
    media_image3.png
    318
    332
    media_image3.png
    Greyscale
.
	Pradere et al. teach nucleoside monophosphate prodrugs have been developed to improve the cell transport of potentially therapeutic nucleosides, wherein the prodrugs are designed to efficiently cross biological barriers compared to nucleoside monophosphates (p.9154, first para). Pradere et al. describes the synthetic preparation strategy for obtaining various monophosphate prodrugs (table of contents). Exemplary monophosphate prodrugs of nucleoside phosphates and phosphonates have the following general formula -O-PO(OR)2 and C-PO(OR)2. Carbonyloxymethyl is one of five prodrugs listed in this category: 
    PNG
    media_image4.png
    116
    152
    media_image4.png
    Greyscale
(p.9155, figure 3; p.9156-9158). Pradere et al. teach examples of a bis(POM)-prodrug (scheme 7) and a POM-phosphate monoester (scheme 8). Pradere et al. also teach examples of monophosphate nucleoside prodrugs wherein the phosphate group contains a phenyl or aryl group (figures 32, 37, 38).
Cook et al. is concerned with the preparation of nucleoside 5’-monophosphate prodrugs as anticancer agents, for the treatment of leukemia (para [0161]; claim 29). Cook et al. teach exemplary compounds including compound (9) 
    PNG
    media_image5.png
    141
    170
    media_image5.png
    Greyscale
 (col. 11) as a species of a compound of Formula (I): 
    PNG
    media_image6.png
    205
    149
    media_image6.png
    Greyscale
, wherein Z3 includes C-G2, and G2 is NH2 (claim 1). Cook et al. also teach compounds where the phosphate group is substituted with a CH2F group, (col. 11, compound 11; a C1 alkyl group substituted with a halo; per present claim 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a monophosphate prodrug of acadesine. 
From the combined teaching of the prior art, one of ordinary skill in the art would have known that nucleoside drugs are difficult to use therapeutically because of their high polarity. The artisan would have known that monophosphate prodrugs of these nucleosides can be prepared to overcome the inefficient transfer of monophosphate nucleosides across cell membranes. 
The ordinary artisan would have looked to the teaching of Pradere et al. who teach various nucleoside monophosphate prodrug solutions, including carbonyloxymethyl groups. Pradere et al. also teach monophosphate prodrugs having a phenyl or aryl moiety. 
Acadesine monophosphate (i.e. ZMP) having a carbonyloxymethyl group reads on claim 11, and a compound of formula (I) wherein R1 is -CH2-OC(=O)-O-(C3 alkyl), R2 is H (reads on claim 10). Acadesine monophosphate (i.e ZMP) having a phenyl moiety or aryl moiety reads on claim 4, wherein R1 is phenyl.
The ordinary artisan would have been motivated to administer these prodrugs to a subject having leukemia because Campas et al. suggest the non-phosphorylated acadesine would be useful in treating leukemia. 
Both Campas et al. and Cook et al. are concerned with nucleosides wherein the sugar ribosides of both references are glycosylated with a 4-carboxamide imidazole, and both references are concerned with using these nucleosides as a potential therapeutic agent targeting leukemia. Additionally, the 5-aminoimidazole-4-carboxamide moiety is encompassed by the genus of compounds in Cook et al. The ordinary artisan would have had a reasonable expectation of success in treating a subject with a monophosphate prodrug of acadesine, because Campas et al. confirmed acadesine, having the 5-aminoimidazole-4-carboxamide moiety activated AMPK and induced apoptosis in B-cell chronic leukemia cells. Thus, the ordinary artisan would have expected the compound of Cook et al. bearing a 5-amino moiety would have the same or similar effects towards leukemia cells in a subject.  
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/259,892 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘892 Application claims administering the same compounds presently claimed for methods encompassed by the present claims, including diabetes and cancer. 
The claims of the reference application anticipate claims 1-16 of the present application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759